Case 1:19-cv-09365-AKH Document 1-48 Filed 10/09/19 Page 1 of 4

SURROGATE’S COURT OF THE STATE OF NEW YORK

 

COUNTY OF NEW YORK

In the Matter of the Petition of Dalia Genger, as File No. 2008-0017E
Trustee of the Orly Genger 1993 Trust, Created by

Trust Agreement Dated December 13,1993 between Hon. Nora S. Anderson
ARIE GENGER, as Grantor, and LAWRENCE M.

SMALL and SASH A. SPENCER, as Trustees, to NOTICE OF

Turnover Property to the Orly Genger 1993 Trust DISCONTINUANCE

 

PLEASE TAKE NOTICE that, pursuant to CPLR 3217(a)(1), the Trustee of the Orly
Genger 1993 Trust (the “Trust’”) does hereby voluntarily discontinue the amended petition for
turnover of trust property, dated April 12, 2018, and filed on April 13, 2018 (the “Petition”),
without prejudice, against ARIE GENGER, ARNOLD BROSER, DAVID BROSER, only. The
Petition with regard to ORLY GENGER, GLENCOVA INVESTMENT COMPANY, TR
INVESTORS, LLC, NEW TR EQUITY 1, LLC, NEW TR EQUITY 11, LLC, TRANS-
RESOURCES, INC., JOHN DOES 1-20 AND JANE DOES 1-20 remains pending and

unaffected by this Notice.

Dated: June 20, 2019
New York, New York

( NM Bachman, Esq. Spencer L. Schneider, Esq.

 

The Bachman Law Firm PLLC Spencer L. Schneider, P.C.
Attorney for Outgoing Trustee, Attorney for Successor Trustee,
Dalia Genger Michael Oldner

365 S. Main Street, 24 Floor 39 Broadway, 32nd Floor

New City, New York 10956 New York, NY 10006
845-639-3210 Ph: 212-267-6900

TO: Michael Bowen, Esq.
Andrew R. Kurland, Esq.
Kasowitz Benson Torres LLP
Attorneys for Respondent Orly Genger
1633 Broadway
New York, New York 10019
Case 1:19-cv-09365-AKH Document 1-48 Filed 10/09/19

(212) 506-3306

John Boyle, Esq.

Skadden, Arps, Slate, Meagher & Flom LLP
Attorneys for Respondents TR Entities

Four Times Square

New York, New York 10036

(212) 735-2527

Leon Friedman, Esq.

Attorney for Respondent Arie Genger
685 Third Avenue, 25" Floor

New York, New York 10017

(646) 825-4398

Mitchell D. Goldberg, Esq.

They Freyberg Law Group
Attorneys for Respondents Brosers
950 Third Avenue, 32™ Floor
New York, New York 10022
(212) 754-9000

Page 2 of 4
Case 1:19-cv-09365-AKH Document 1-48 Filed 10/09/19 Page 3 of 4

SURROGATE’S COURT OF THE STATE OF NEW YORK

 

COUNTY OF NEW YORK

In the Matter of the Petition of Dalia Genger, as File No. 2008-0017E
Trustee of the Orly Genger 1993 Trust, Created by

Trust Agreement Dated December 13,1993 between Hon. Nora S. Anderson
ARIE GENGER, as Grantor, and LAWRENCE M.

SMALL and SASH A. SPENCER, as Trustees, to AFFIRMATION
Turnover Property to the Orly Genger 1993 Trust OF SERVICE

 

STATE OF NEW YORK _ )
) ss.:
COUNTY OF NEW YORK )

SPENCER L. SCHNEIDER, being duly sworn, deposes and says:

1. Iam Member of the Bar of the State of New York, and I represent counsel for
Successor Trustee Michael Oldner. I am not a party in this action, reside in this State and am
over 18 years of age. On June 21, 2019, I served a copy of the foregoing voluntarily notice of
discontinuance of the amended petition for turnover of trust property against ARIE GENGER,
ARNOLD BROSER, DAVID BROSER, only, by mailing same, by first class mail, postage
paid to the following counsel: Kasowitz Benson Torres LLP, Attorneys for Respondent Orly
Genger, 1633 Broadway, New York, New York 10019; Skadden, Arps, Slate, Meagher &
Flom LLP, Attorneys for Respondents TR Entities, Four Times Square, New York, New York
10036; Leon Friedman, Esq., Attorney for Respondent Arie Genger, 685 Third Avenue, 25"
Floor, New York, New York 10017; and The Freyberg Law Group, Attorneys for Respondents
Brosers, 950 Third Avenue, 32" Floor, New York, New York 10022.

Dated: New York, New York
June 21, 2019

 
Case 1:19-cv-09365-AKH Document 1-48 Filed 10/09/19 Page 4 of 4

SURROGATE’S COURT OF THE STATE OF NEW YORK

 

COUNTY OF NEW YORK

In the Matter of the Petition of Dalia Genger, as File No. 2008-0017E
Trustee of the Orly Genger 1993 Trust, Created by

Trust Agreement Dated December 13,1993 between Hon. Nora S. Anderson

ARIE GENGER, as Grantor, and LAWRENCE M.
SMALL and SASH A. SPENCER, as Trustees, to
Turnover Property to the Orly Genger 1993 Trust

 

 

NOTICE OF VOLUNTARY DISCONTINUANCE

 

SPENCER L. SCHNEIDER, P.C.

Attorney for Successor Trustee
Michael Oldner

39 Broadway, 32" Floor

New York, NY 10006

Tel: (212) 267-2900

sschneider@slsatty.com
